Citation Nr: 1044122	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  08-03 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia, claimed as the result of exposure to herbicides in 
service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to January 
1965.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a March 2009 rating decision issued by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in St. Paul, Minnesota, which denied the Veteran's claim 
of entitlement to service connection for chronic lymphocytic 
leukemia, claimed as a result of herbicide exposure in service.

The issue of entitlement to a compensable evaluation for 
service-connected actinic keratosis has been raised by the 
record (the representative's November 3, 2010, written 
Informal Hearing Presentation), but has not been 
adjudicated by the Agency of Original Jurisdiction 
("AOJ").  Accordingly, the Board does not have 
jurisdiction over it, and it is therefore referred to 
the AOJ for appropriate action.  The AOJ should associate 
with the claims folder the August 2010 rating decision 
granting service connection for actinic keratoses.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC") in Washington, DC.  VA will notify the appellant 
if further action is required on his part.


REMAND

The Veteran contends that his current chronic lymphocytic 
leukemia is the result of exposure to Agent Orange while serving 
on the United States Navy aircraft carrier, USS Midway.  
Specifically, he avers that, between April 9 and May 19, 1964, 
while the Midway was anchored in the South China Sea, "quite 
close to the shore" of the Republic of Vietnam, he was exposed 
to Agent Orange while working with aircraft missiles on the 
flight deck.  VA Form 4138, April 2008.  In a subsequent 
statement, however, he said that, while serving aboard the 
Midway, he loaded and off loaded Agent Orange, thereby coming in 
direct contact with the substance.  See Notice of Disagreement, 
April 2009.  He neither claims to have served within the land 
borders of Vietnam, nor does he claim to have ever gone ashore to 
Vietnam during service.  

VA regulations provide presumptive service connection on the 
basis of herbicide exposure for specified diseases manifested to 
a degree of 10 percent or greater within a specified period in a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  They also provide 
presumptive service connection on the basis of herbicide exposure 
for each additional disease that the Secretary of the Veterans 
Affairs (the "Secretary") determines warrants a presumption of 
service connection by reason of having a positive association 
with exposure to an herbicide agent, and that becomes manifest 
within the period (if any) prescribed in such regulations in a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.

While the list of these diseases previously did not include 
chronic lymphocytic leukemia, in October 2009, subsequent to the 
adjudication of the Veteran's claim by the RO, the Secretary 
announced that VA would add three new diseases to its list of 
illnesses associated with exposure to Agent Orange, including B 
cell leukemias, such as chronic lymphocytic leukemia.  However, 
although chronic lymphocytic leukemia is one of the diseases 
which may be presumed to have resulted from herbicide exposure 
under the provisions of 38 C.F.R. § 3.309(e), in order to 
establish a claim of entitlement to service connection for this 
disease based on herbicide exposure, there must also be evidence 
that the veteran either served in the Republic of Vietnam, or was 
actually in the country between January 9, 1962 and May 7, 1975.

With regard to the Veteran's claim that he only served aboard a 
vessel in the waters off the coast of Vietnam, an opinion from 
VA's General Counsel held that service on a deep-water naval 
vessel off the shores of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, may not be considered 
service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 
101(29)(A) (West 2002).  The United States court of Appeals for 
the Federal Circuit recently clarified that service in the 
Republic of Vietnam is interpreted as requiring service on the 
landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-
525).  Service on inland waterways (also called "brown water 
service") is also considered to be sufficient to invoke the 
presumption.

In this case, the evidence of record shows that the Veteran has 
been diagnosed with chronic lymphocytic leukemia, which, as noted 
above, was recently added to the list of Agent Orange presumptive 
diseases.  However, there is no evidence that the Veteran served 
either on land or aboard a vessel in the inland waterways during 
the Vietnam era to entitle him to consideration of this 
presumption.

A review of the Veteran's Form DD 214 shows that he indeed served 
aboard the USS Midway, and had two years and seven months of 
foreign and/or sea service.  His personnel records also show that 
he served for five months (between August 5, 1964 and January 22, 
1965) during the Vietnam era.  Yet, this information does not 
establish that he was present in a "brown water" vessel.

In an effort to obtain information as to whether the Veteran set 
foot within Vietnam during active service during the Vietnam era, 
the RO submitted a request for information to the National 
Personnel Records Center ("NPRC").  In March 2009, the NPRC 
reported only that there was no evidence in the Veteran's file to 
substantiate his claim of service in Vietnam.  However, as noted 
above, the Veteran has never claimed to have stepped foot within 
the borders of Vietnam, but rather, has claimed herbicide 
exposure while serving on a Navy vessel.  As such, it does not 
appear that the RO fully complied with its duty to assist the 
Veteran in attempting to confirm his claimed exposure to Agent 
Orange.  In view of the Veteran's contentions, the Board finds 
that additional efforts on the part of the RO are required to 
determine whether the Veteran is entitled to service connection 
based on presumptive exposure to Agent Orange.  

Moreover, the Veterans Claims Assistance Act of 2000 ("VCAA"), 
Public Law No. 106-475, 114 Stat. 2096 (2000), states that VA has 
a duty to assist claimants in substantiating their claims.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159 (2010).  This includes the duty to provide adequate 
notice as to how to substantiate a claim.  In this case, because 
the previous VCAA letter was sent to the Veteran prior to the 
announcement by the Secretary regarding the addition of chronic 
lymphocytic leukemia as a recognized disease associated with 
Agent Orange exposure, while the case is in remand status, the 
Veteran should be provided with correct VCAA notice.

In addition, the Board notes that, in September 2010, after 
certification of the Veteran's appeal to the Board, the Veteran 
spoke by telephone with an individual at the RO and requested a 
hearing before an RO Decision Review Officer ("DRO").  See VA 
Form 21-0820, "Report of General Information."  A written 
statement from the Veteran, apparently sent to the AMC in 
September 2010, also requests a DRO hearing.  Accordingly, his 
claim must be remanded to allow him to be scheduled for a hearing 
with a DRO.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran 
with updated VCAA notice to include the new 
VA regulations that show chronic lymphocytic 
leukemia as a disease associated with 
herbicide exposure.  

2.  The RO should obtain documents from the 
Veteran's service personnel file which would 
verify the location of the USS Midway while 
the Veteran was stationed thereon or the 
transport of Agent Orange by that vessel 
during the Veteran's service thereon.

3.  The RO/AMC should contact the National 
Archives and Records Administration and the 
Naval Historical Center, and request 
verification as to whether, during the period 
of time the Veteran was assigned to the USS 
Midway, the ship had service within the 
Inland Waters of Vietnam, or docked at a port 
in Vietnam, particularly between April 9-May 
19, 1964, or transported Agent Orange.  
Copies of any relevant ship logs and deck 
logs should also be requested.  Any 
information obtained should be associated 
with the claims folder, including a negative 
reply.  The RO/AMC should thereafter document 
its efforts to verify the Veteran's service 
in a memorandum to the claims folder.  

4.  The RO/AMC should then schedule the 
Veteran for a hearing before a DRO at the RO.  
Appropriate notification should be given to 
the Veteran and his representative, and such 
notification should be documented and 
associated with the Veteran's claims folder.

5.  Thereafter, the issues on appeal should 
be readjudicated.  If the benefit sought on 
appeal is not granted, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded the opportunity to respond thereto.  
The matter should then be returned to the 
Board, if in order, for further appellate 
process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).




